Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a terminal device provided with an image capturing unit, a display unit, a controller, and a storage unit. The controller is provided with an image capture controlling unit, a creating5 unit, a storage controlling unit, and a display controlling unit. The image capture controlling unit causes the image capturing unit to perform image capture. The creating unit creates feature information indicating a feature of an environment of the terminal device at a target timing when the image capturing unit performs image capture of a target image. The storage controlling unit stores the captured target image and the created feature information in association with each10 other in the storage unit. The display controlling unit causes the display unit to display the target image stored in the storage unit in association with the feature information indicating the feature, in a specific case where the feature is detected after the target image and the feature information have been stored in the storage unit. 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was, inter alia, a terminal device, computer-readable recording medium, and method executed by a terminal device including, 
wherein the creating unit is configured to create the feature information indicating the feature including a target location detected by the location detecting unit at the target timing, and 
the display controlling unit is configured to cause the display unit to display the target image stored in the storage unit in association with the feature information indicating the feature including the 
wherein the acquiring unit is configured to acquire the feature information indicating the feature including a target location detected by the location detecting unit at the target timing, and the display controlling unit is configured to cause the display unit to display the target image stored in the storage unit in association with the feature information indicating the feature including the target location, in the specific case where the target location is detected by the location detecting unit after the target image and the feature information have been stored in the storage unit, of claim 6 (fig. 4); 
wherein the feature information indicates the feature including a target location detected by the location detecting unit at the target timing; 
wherein the target image stored in the storage unit in association with the feature information indicating the feature including the target location is displayed in the specific case where the target location is detected by the location detecting unit after the target image and the feature information have been stored in the storage unit, of claim 9 (fig. 4); 
wherein the feature information indicates the feature including a target location detected by the location detecting unit at the target timing; 
wherein the target image stored in the storage unit in association with the feature information indicating the feature including the target location is displayed in the specific case where the target location is detected by the location detecting unit after the target image and the feature information have been stored in the storage unit, of claim 10 (fig. 4); 
a display controlling unit configured to cause the display unit to display the target image stored in the storage unit in association with the feature information indicating the feature including the feature element such that the target image is to be compared with a current state in the displaying unit, 
the display unit have light permeability, and 
the display controlling unit is configured to cause the display unit to display the target image such that a user visually recognizes the current state existing behind the display unit through the display unit, of claim 11 (fig. 8 and 10); 
a display controlling unit configured to cause the display unit to display the target image stored in the storage unit in association with the feature information indicating the feature including the feature element such that the target image is to be compared with a current state in the displaying unit, in a specific case where image capture of the feature element by the image capturing unit is detected after the target image and the feature information have been stored in the storage unit, wherein 
the display unit have light permeability, and 
the display controlling unit is configured to cause the display unit to display the target image such that a user visually recognizes the current state existing behind the display unit through the display unit, of claim 12 (fig. 8 and 10); 
cause the display unit to display the target image stored in the storage unit in association with the feature information indicating the feature including the feature element such that the target image is to be compared with a current state in the Response to FOA dated January 8, 2021displaying unit, in a specific case where image capture of the feature element by the image capturing unit is detected after the target image and the feature information have been stored in the storage unit, wherein 
the display unit have light permeability, and 
the display controlling unit is configured to cause the display unit to display the target image such that a user visually recognizes the current state existing behind the display unit through the display unit, of claim 13 (fig. 8 and 10); and 

the display unit have light permeability, and 
the display controlling unit is configured to cause the display unit to display the target image such that a user visually recognizes the current state existing behind the display unit through the display unit, of claim 14 (fig. 8 and 10).
Kanekiyo (US 2010/0189365) teaches an imaging apparatus that includes an image acquisition mechanism configured to acquire an image by imaging a subject to output an acquired image; an acquired image characteristic amount extraction mechanism configured to extract a characteristic amount of the acquired image acquired by the image acquisition mechanism; and a retrieval mechanism configured to retrieve images of which the characteristics are identical or similar to the characteristics of the acquired image from other images other than the acquired image using the characteristic amount extracted by the acquired image characteristic amount extraction mechanism.  Kanekiyo does not teach nor suggest above claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOM V SHENG/Primary Examiner, Art Unit 2628